—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplin*727ary rules which prohibit assault on an inmate, fighting, violent conduct and possession of a weapon. Petitioner thereafter filed this CPLR article 78 proceeding, contending that the determination of his guilt was the result of bias on the part of the Hearing Officer. Because petitioner failed to assert this issue at the disciplinary hearing, he has waived the right to do so in the context of this proceeding (see, Matter of Blackshear v Coughlin, 185 AD2d 493). Even if we were to review the merits of petitioner’s allegations of bias, we would be unpersuaded. There is nothing in the record to indicate that the disciplinary hearing was conducted in other than a fair and equitable manner (see, Matter of Cowart v Pico, 213 AD2d 853, 855, lv denied 85 NY2d 812). We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.